LIEGHLEY, J.
(Dissenting):
I dissent for the reason that in my opinion a careful and studious reading of each policy in its entirety, will result in the conclusion that neither is ambiguous. A legal claim arises under neither unless and until a proof of death or proof of claim in form prescribed by the policies is presented, and no obligation exists under either for any portion of the period extending from date of death to date of proof thereof. Any holding that there is liability retroactively from date of proof of death is without support from the clear language of the policies. Only meager support can be claimed therefor by first interpreting the language of the policies to be ambiguous by not giving to the language its usual, ordinary .and commonly accepted meaning.